DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al., US2006/0257005 A1 in view of Grady et al., US2020/0193165 A1, and further in view of Cheng et al., US2014/0328570 A1.

Bergeron fails to teach the following recited limitations.  However, Grady teaches a selection unit that selects, based on the content information, a specific image from among posted images that are posted on an Internet medium (par. 0024; while examples are provided herein with respect to selecting images to use as thumbnails for links to video content on a site, more generally the frame selection engine 122 can select images for use in a variety of different contexts.); and an extraction unit that extracts an image similar to the specific image from among the plurality of target images (par. 0059; where the web content generation module 112 has decreased the frequency of usage of a particular image below a minimum threshold level of usage, the web content generation module 112 could remove the particular image from the set of selected images for the first content entity 560, such that the web content generation module 112 ceases use of the particular image in generating content relating to the first content entity.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing 
Bergeron and Grady failed to teach the amended recited limitation.  However, Cheng teaches wherein the posted images that are posted on the Internet medium are searched in the Internet medium by using a keyword, and the identified content information is corresponding to the keyword (par. 0063; The meta data can be used by query expansion and/or query augmentation mechanisms to facilitate keyword searching, clustering, or browsing of a collection 150. Alternatively or in addition, the meta data can be used for automatic image/video suggestion in response to user input or in relation to other electronic content (e.g., text or images posted on an Internet web site) (e.g., by the auto-suggest module 162).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergeron’s and Grady’s teachings with Cheng’s teachings in order for users to discern the one or two specific images that represent the "best" depictions of the scene (Cheng, par. 0013).

Regarding claim 2, Bergeron, Grady and Cheng teach all the limitations in claim 1.  Bergeron further teaches wherein the plurality of target images are a plurality of frame images that compose a video, and wherein the extraction unit extracts a frame image similar to the specific image from among the plurality of frame images (par. 0050; The apparatus 106 is adapted to receive an identifier data element associated to a cargo container 104 and extract a cargo manifest from the database of cargo manifests on the basis of this identifier data element.).

Regarding claim 3, Bergeron, Grady and Cheng teach all the limitations in claim 2.  Bergeron further teaches wherein the content identifying unit obtains the content information through image analysis in the video (par. 0157; This information can be used to track performance, to gather statistical information and perform trend analysis.).

Regarding claim 4, Bergeron, Grady and Cheng teach all the limitations in claim 2.  Bergeron further teaches wherein the content identifying unit acquires the content information of the video from the user (par. 0028; acquiring at the first location an image signal associated with the cargo container, the image signal conveying information related to contents of the cargo container.).

Regarding claim 5, Bergeron, Grady and Cheng teach all the limitations in claim 1.  Bergeron further teaches wherein the selection unit selects, from among the posted images, a specific image corresponding to extended information obtained by extending the content information identified by the content identifying unit (par. 0111).

Regarding claim 6, Bergeron, Grady and Cheng teach all the limitations in claim 2.  Bergeron further teaches wherein the selection unit selects, from among the posted images, a specific image corresponding to extended information obtained by extending the content information identified by the content identifying unit (par. 0111).



Regarding claim 8, Bergeron, Grady and Cheng teach all the limitations in claim 3.  Bergeron further teaches wherein the selection unit selects, from among the - 25 -posted images, a specific image corresponding to extended information obtained by extending the content information identified by the content identifying unit (par. 0111).

Regarding claim 9, Bergeron, Grady and Cheng teach all the limitations in claim 1.  Grady further teaches wherein the selection unit selects the specific image from among the posted images based on evaluations of the posted images from a viewer of the posted images (par. 0040; The interaction tracking component 225 can monitor interactions when the pages are displayed in the UI 240 of the client device 104, and could employ testing methodologies (e.g., A/B testing, multi-armed bandit testing, king of the hill methodologies, etc.) to evaluate which of the selected frames results is most optimal.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergeron’s teachings with Grady’s teachings in order to dynamically reduce the frequency of usage of one or more of the images 565(1)-(N) from the set of selected images for the first content entity 560 (Grady, par. 0059).



Regarding claim 11, Bergeron, Grady and Cheng teach all the limitations in claim 1.  Grady further teaches wherein the extraction unit extracts, from among the plurality of target images, an image having a feature point in the specific image (par. 0054; generating content associated with a first content entity using selected frames extracted from an instance of video content and refining the usage of selected images based on interactions with content generated.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergeron’s teachings with Grady’s teachings in order to dynamically reduce the frequency of usage of one or more of the images 565(1)-(N) from the set of selected images for the first content entity 560 (Grady, par. 0059).

Regarding claim 12, Bergeron, Grady and Cheng teach all the limitations in claim 11.  Grady further teaches wherein the extraction unit uses a pose of a person in the specific image as the feature point (par. 0054).  Therefore, it would have been obvious to 

Regarding claim 13, Bergeron, Grady and Cheng teach all the limitations in claim 11.  Grady further teaches wherein the extraction unit uses arrangement of a - 26 -person or an object in the specific image as the feature point (par. 0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergeron’s teachings with Grady’s teachings in order to dynamically reduce the frequency of usage of one or more of the images 565(1)-(N) from the set of selected images for the first content entity 560 (Grady, par. 0059).

Regarding claim 14, Bergeron, Grady and Cheng teach all the limitations in claim 11.  Grady further teaches wherein the extraction unit uses color composition of the specific image as the feature point (par. 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergeron’s teachings with Grady’s teachings in order to dynamically reduce the frequency of usage of one or more of the images 565(1)-(N) from the set of selected images for the first content entity 560 (Grady, par. 0059). 

Regarding claim 15, Bergeron, Grady and Cheng teach all the limitations in claim 1.  Grady further teaches wherein the extraction unit extracts, from among the plurality of 

Regarding claim 16, Bergeron teaches An information processing apparatus (Fig. 1, par. 0046; system 100 for screening a cargo container.), comprising: a receiving unit that receives a plurality of target images from a user (Fig. 1, par. 0047; The image generation device 102 generates an image signal associated with a cargo container 104 and the apparatus 106 receives the image signal associated with the cargo container 104.). 
Bergeron fails to teach the following recited limitations.  However, Grady teaches an extraction unit that extracts at least one image from among the plurality of target images based on evaluation information from a viewer of posted images that are posted on an Internet medium (par. 0059; where the web content generation module 112 has decreased the frequency of usage of a particular image below a minimum threshold level of usage, the web content generation module 112 could remove the particular image from the set of selected images for the first content entity 560, such that the web content generation module 112 ceases use of the particular image in generating content relating to the first content entity.); and a presentation unit that presents one of the target images to the user together with the evaluation information (par. 0053; The website publishing component 430 can automatically publish the best thumbnails for each identified title and 
Bergeron and Grady failed to teach the amended recited limitation.  However, Cheng teaches wherein the posted images that are posted on the Internet medium are searched in the Internet medium by using a keyword (par. 0063; The meta data can be used by query expansion and/or query augmentation mechanisms to facilitate keyword searching, clustering, or browsing of a collection 150. Alternatively or in addition, the meta data can be used for automatic image/video suggestion in response to user input or in relation to other electronic content (e.g., text or images posted on an Internet web site) (e.g., by the auto-suggest module 162).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergeron’s and Grady’s teachings with Cheng’s teachings in order for users to discern the one or two specific images that represent the "best" depictions of the scene (Cheng, par. 0013).

Regarding claim 17, Bergeron teaches A non-transitory computer readable medium storing a program causing a computer to execute a process (par. 0024; a computer readable storage medium including a program element suitable for execution by a computing apparatus for screening cargo containers.), the process comprising: - 27 -identifying content information related to contents of a plurality of target 
Bergeron fails to teach the following recited limitations.  However, Grady teaches selecting, based on the content information, a specific image from among posted images that are posted on an Internet medium (par. 0024; while examples are provided herein with respect to selecting images to use as thumbnails for links to video content on a site, more generally the frame selection engine 122 can select images for use in a variety of different contexts.); and extracting an image similar to the specific image from among the plurality of target images (par. 0059; where the web content generation module 112 has decreased the frequency of usage of a particular image below a minimum threshold level of usage, the web content generation module 112 could remove the particular image from the set of selected images for the first content entity 560, such that the web content generation module 112 ceases use of the particular image in generating content relating to the first content entity.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergeron’s teachings with Grady’s teachings in order to dynamically reduce the frequency of usage of one or more of the images 565(1)-(N) from the set of selected images for the first content entity 560 (Grady, par. 0059).  
Bergeron and Grady failed to teach the amended recited limitation.  However, Cheng teaches wherein the posted images that are posted on the Internet medium are searched in the Internet medium by using a keyword, and the identified content information is corresponding to the keyword (par. 0063; The meta data can be used by query expansion and/or query augmentation mechanisms to facilitate keyword searching, clustering, or browsing of a collection 150. Alternatively or in addition, the meta data can be used for automatic image/video suggestion in response to user input or in relation to other electronic content (e.g., text or images posted on an Internet web site) (e.g., by the auto-suggest module 162).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergeron’s and Grady’s teachings with Cheng’s teachings in order for users to discern the one or two specific images that represent the "best" depictions of the scene (Cheng, par. 0013).

Regarding claim 18, Bergeron teaches A non-transitory computer readable medium storing a program causing a computer to execute a process (par. 0024; a computer readable storage medium including a program element suitable for execution by a computing apparatus for screening cargo containers.), the process comprising: receiving a plurality of target images from a user (Fig. 1, par. 0047; The image generation device 102 generates an image signal associated with a cargo container 104 and the apparatus 106 receives the image signal associated with the cargo container 104.).  
Bergeron fails to teach the following recited limitations.  However, Grady teaches extracting at least one image from among the plurality of target images based on evaluation information from a viewer of posted images that are posted on an Internet medium (par. 0059; where the web content generation module 112 has decreased the frequency of usage of a particular image below a minimum threshold level of usage, the web content generation module 112 could remove the particular image from the set of 
Bergeron and Grady failed to teach the amended recited limitation.  However, Cheng teaches wherein the posted images that are posted on the Internet medium are searched in the Internet medium by using a keyword (par. 0063; The meta data can be used by query expansion and/or query augmentation mechanisms to facilitate keyword searching, clustering, or browsing of a collection 150. Alternatively or in addition, the meta data can be used for automatic image/video suggestion in response to user input or in relation to other electronic content (e.g., text or images posted on an Internet web site) (e.g., by the auto-suggest module 162).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergeron’s and Grady’s teachings with Cheng’s teachings in order for users to discern the one or two specific images that represent the "best" depictions of the scene (Cheng, par. 0013).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649